Order, Supreme Court, New York County (Louis B. York, J.), entered October 3, 2006, which granted plaintiffs motion for sanctions against defendant’s attorney in the amount of $2,500 and against defendant in the amount of $3,000, and authorized the filing of the note of issue, unanimously affirmed, with costs.
Given defendant’s unexcused failure to appear for a deposition that had been twice ordered by the court, it is clear that the IAS court properly determined that his conduct and that of his attorney were frivolous (see 22 NYCRR 130-1.1 [a]), and there is no reason to disturb the exercise of discretion as to either the imposition of sanctions or the amounts awarded (see Seldon v Bruno, 204 AD2d 180 [1994]).
Allowing plaintiff to file the note of issue despite defendant’s claim that certain discovery was outstanding was not an abuse of the court’s broad discretion to supervise disclosure (see *386Kamhi v Dependable Delivery Serv., 234 AD2d 34 [1996]; Matter of American Home Prods. Corp. v Shainswit, 215 AD2d 317 [1995]). Concur—Mazzarelli, J.P., Andrias, Saxe, Gonzalez and Sweeny, JJ.